DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 10/30/2019.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190315227 A1) in view of Haziza et al. (IDS: WO 2015/143114).

Regarding claim 1, Kim teaches:
“receiving sign language input from a first user using a camera of a vehicle” (par. 0037; ‘The motion capture unit 100 recognizes sign language of a passenger of the vehicle. For example, the motion capture unit 100 may be a camera that can recognize sign language of a deaf-mute person, and may be provided for one or more seats in the vehicle 10.’);
“translating the sign language input into a first target language translation” (par. 0041; ‘That is, the control unit 400 can translate hand motions or combinations of hand motions for sign language into corresponding words or sentences by comparing hand motions for sign language recognized by the motion capture unit 100 with hand motions for sign language stored in advance in the database 300.’; par. 0047; ‘… translates the sign language into a voice or characters and output the voice or characters through the output unit 500 so that the non-disabled person can understand the sign language by the deaf-mute person.’);
“outputting the first target language translation as audio output through an audio output to a second user” (par. 0042; ‘The output unit 500 is communicatively coupled to the control unit 400, outputs sign language translated by the control unit 400 as voices or characters, and outputs voices converted by the control unit 400 as characters.’); and
“receiving spoken word input from the second user” (par. 0035; ‘an input unit 200 that receives a voice (or voices) and/or characters from the passenger;’).
However, Kim does not expressly teach:
“translating the spoken word input into sign language output”; and

In a similar field of endeavor (sign language translation), Haziza teaches:
“translating the spoken word input into sign language output” and “providing the sign language output to the first user using a sign language output device” (pg. 6, lines 29-34; ‘But, communication from the non-signer back to the signer, the hearing/speech-impaired individual, is translated from voice to sign language symbols, or it can be from voice to text, for example.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to translate the voice input taught by Kim to sign language symbols, as taught by Haziza, in order to allow communication from a non-signer back to a signer. The combination provides a way for individuals who do not know sign language to be able to communicate with signers without requiring a translator. (Haziza: pg. 1, lines 27-28)

Regarding claim 2 (dep. on claim 1), the combination of Kim in view of Haziza further teaches:
“translating the first target language translation into a second target language translation” (Haziza: pg. 6, lines 19-24; ‘In one embodiment of the present system, the power processing device can translate the signs into several different languages.’).

Regarding claim 3 (dep. on claim 1), the combination of Kim in view of Haziza further teaches:


Regarding claim 9, the combination of Kim in view of Haziza teaches:
“a camera” (Kim: par. 0037; ‘For example, the motion capture unit 100 may be a camera that can recognize sign language of a deaf-mute person, and may be provided for one or more seats in the vehicle 10.’);
“a microphone” (Kim: par. 0039; ‘For example, the input unit 200, in some cases, may be a microphone that receives voices from a passenger in the vehicle or may be an Audio, Video, and Navigation (AVN) system that can receive characters from the passenger.’);
“an audio output device” (Kim: par. 0042; ‘For example, the output unit 500 may include a speaker that can output voices in the vehicle an Audio, Video, and Navigation (AVN) system and a Head-Up Display (HUD) that can output characters.’);
“a sign language output device” (Kim: par. 0042; ‘The output unit 500 is communicatively coupled to the control unit 400, outputs sign language translated by the control unit 400 as voices or characters, and outputs voices converted by the control unit 400 as characters.’); and
“a vehicle controller comprising a processor and memory” (Kim: par. 0033; ‘The term "control unit" may refer to a hardware device that includes a memory and a processor.’), the processor executing instructions stored in the memory to:


Regarding claim 10 (dep. on claim 9), the combination of Kim in view of Haziza further teaches:
“obtaining a sign language protocol for the first user and a language library for the second user from a service provider” (Haziza: pg. 6, lines 19-24; ‘In one embodiment of the present system, the power processing device can translate the signs into several different languages.’).

Regarding claim 11 (dep. on claim 10), the combination of Kim in view of Haziza further teaches:
“wherein the first target language translation is output through the audio output device in a natural language format” (Haziza: pg. 6, lines 19-24; ‘In one embodiment of the present system, the power processing device can translate the signs into several different languages.’).

Regarding claim 17, the combination of Kim in view of Haziza teaches:

“determine a sign language protocol used by a first user” (Kim: par. 0037; ‘The motion capture unit 100 recognizes sign language of a passenger of the vehicle. For example, the motion capture unit 100 may be a camera that can recognize sign language of a deaf-mute person, and may be provided for one or more seats in the vehicle 10.’);
“determine a target language used by a second user” (par. 0047; ‘… translates the sign language into a voice or characters and output the voice or characters through the output unit 500 so that the non-disabled person can understand the sign language by the deaf-mute person.’);
“obtain a translation library based on the sign language protocol and the target language” (Haziza: pg. 6, lines 19-24; ‘In one embodiment of the present system, the power processing device can translate the signs into several different languages.’).
“receive spoken word input from a second user through a microphone” (Kim: par. 0039; ‘For example, the input unit 200, in some cases, may be a microphone that receives voices from a passenger in the vehicle or may be an Audio, Video, and Navigation (AVN) system that can receive characters from the passenger.’); and
“convert the spoken word input into sign language output using the translation library” (Haziza: pg. 6, lines 29-34; ‘But, communication from the non-signer back to the signer, the hearing/speech-impaired individual, is translated from voice to sign language symbols, or it can be from voice to text, for example.’); and


Regarding claim 18 (dep. on claim 17), the combination of Kim in view of Haziza further teaches:
“wherein the sign language output device comprises a mobile device of the first user” (Kim: par. 0009; ‘The terminal may be a mobile terminal of the passenger and may be communicatively coupled to the control unit.’).

Regarding claim 19 (dep. on claim 17), the combination of Kim in view of Haziza further teaches:
“receive sign language input from a first user using a camera” (Kim: par. 0037; ‘For example, the motion capture unit 100 may be a camera that can recognize sign language of a deaf-mute person, and may be provided for one or more seats in the vehicle 10.’);
“translate the sign language input into a spoken or natural language output using the translation library” (Haziza: pg. 6, lines 19-24; ‘In one embodiment of the present system, the power processing device can translate the signs into several different languages.’); and
“output the spoken or natural language output through an audio device” (Kim: par. 0042; ‘For example, the output unit 500 may include a speaker that can output .

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Haziza as applied to claim 1 above, and further in view of Ketek et al. (US 20210174034 A1).

Regarding claim 4 (dep. on claim 1), the combination of Kim in view of Haziza does not expressly teach:
“wherein providing the sign language output to the first user comprises displaying a sign language avatar based on a sign language protocol.”
In a similar field of endeavor (sign language interpretation), Ketek teaches:
 “wherein providing the sign language output to the first user comprises displaying a sign language avatar based on a sign language protocol” (par. 0092; ‘The target language representations 318 may include text in case of a written target language, sound/generated speech in case of a spoken target language, and visual representation (e.g., a moving avatar) in case of a target sign language.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sign language outputs taught by Kim in view of Haziza by incorporating the moving avatar taught by Ketek in order to generate appropriate target language representations to be perceived by the user. (Ketek: par. 0092) The combination can be used to provide means of communication between users in a 

Regarding claim 12 (dep. on claim 11), the combination of Kim in view of Haziza and Ketek further teaches:
“wherein the vehicle controller is configured to provide the sign language output to the first user by generating an animated avatar that performs the sign language output according to the sign language protocol” (par. 0092; ‘The target language representations 318 may include text in case of a written target language, sound/generated speech in case of a spoken target language, and visual representation (e.g., a moving avatar) in case of a target sign language.’).

Claims 5, 6, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Haziza as applied to claim 1 above, and further in view of Ricci et al. (20140309806 A1).

Regarding claim 5 (dep. on claim 1), the combination of Kim in view of Haziza does not expressly teach:
“activating a haptic feedback on a seat associated with the first user when the sign language output is provided.”
In a similar field of endeavor (intelligent vehicle), Ricci teaches:
“activating a haptic feedback on a seat associated with the first user when the sign language output is provided” (par. 0844; Sign language; par. 0845; ‘The user 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sign language outputs taught by Kim in view of Haziza by incorporating Ricci’s vehicle haptic feedback in order to activate a haptic feedback on a seat associated with a user when sign language output is provided. The combination would provide assistance to users with an impairment. (Ricci: par. 0845)

Regarding claim 6 (dep. on claim 1), the combination of Kim in view of Haziza and Ricci further teaches:
“utilizing output of the camera to determine when the first user is looking at the sign language output device” (Ricci: par. 0427; ‘Optical sensors can determine a person's position and focus. If the person stops looking at the road ahead, the optical sensor can detect the lack of focus.’ It would be obvious to use optical sensors to determine whether a user is focused on the output device.).

Regarding claim 13 (dep. on claim 9), the combination of Kim in view of Haziza and Ricci teaches:
“a haptic feedback mechanism on a seat associated with the first user, wherein the vehicle controller is configured to activate the haptic feedback mechanism before or when the sign language output is provided” (Ricci: par. 0844; Sign language; par. 0845; 

Regarding claim 14 (dep. on claim 9), the combination of Kim in view of Haziza and Ricci further teaches:
“wherein the vehicle controller is configured to utilize output of the camera to determine when the first user is looking at the sign language output device” (Ricci: par. 0427; ‘Optical sensors can determine a person's position and focus. If the person stops looking at the road ahead, the optical sensor can detect the lack of focus.’ It would be obvious to use optical sensors to determine whether a user is focused on the output device.).

Regarding claim 20 (dep. on claim 17), the combination of Kim in view of Haziza further teaches:
“wherein the processor is configured to utilize output of a camera to determine when the first user is looking at the sign language output device” (Ricci: par. 0427; ‘Optical sensors can determine a person's position and focus. If the person stops looking at the road ahead, the optical sensor can detect the lack of focus.’ It would be obvious to use optical sensors to determine whether a user is focused on the output device.).


Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Haziza as applied to claim 7 above, and further in view of Thakur et al. (US 20200356090 A1).

Regarding claim 7 (dep. on claim 1), the combination of Kim in view of Haziza does not expressly teach:
“receiving a ride-share request comprising a selection of sign language service from the first user and a selection of a sign language protocol”; and
“selecting the vehicle in response to the ride-share request.”
Thakur teaches:
 “receiving a ride-share request comprising a selection of sign language service from the first user and a selection of a sign language protocol” (par. 0033; ‘The ridesharing service stack 158 can receive requests to be picked up or dropped off from the ridesharing application 160 and dispatch the AV 102 for the trip.’; par. 0048; ‘Other embodiments may include a fewer number or a greater number of elements and/or utilize different types of user interfaces, such as VUIs, gesture-based user interfaces (e.g., sign language, pointing gestures, thrusting open palm forward to indicate a stop, etc.), physical actuators or buttons, and so forth.’); and
“selecting the vehicle in response to the ride-share request” (par. 0020; ‘In general, the AV ridesharing service 100 is a dispatching system and user-to-vehicle matching solution designed to provide ridesharing, delivery (e.g., documents, packages, food, etc.), and similar services via a fleet of AVs.’).


Regarding claim 8 (dep. on claim 7), the combination of Kim in view of Haziza and Thakur further teaches:
“determining a language type for the second user” (Haziza: pg. 6, lines 19-24; ‘In one embodiment of the present system, the power processing device can translate the signs into several different languages.’); and
“receiving a translation library based on the language type and the sign language protocol” (Haziza: pg. 6, lines 19-24; ‘In one embodiment of the present system, the power processing device can translate the signs into several different languages.’).

Regarding claim 15 (dep. on claim 9), the combination of Kim in view of Haziza and Thakur further teaches:
“receive a ride-share request comprising a selection of sign language service from the first user and a selection of a sign language protocol” (Thakur: par. 0033; ‘The ridesharing service stack 158 can receive requests to be picked up or dropped off from the ridesharing application 160 and dispatch the AV 102 for the trip.’; par. 0048; ‘Other embodiments may include a fewer number or a greater number of elements and/or utilize different types of user interfaces, such as VUIs, gesture-based user interfaces 
“select the vehicle in response to the ride-share request” (Thakur: par. 0020; ‘In general, the AV ridesharing service 100 is a dispatching system and user-to-vehicle matching solution designed to provide ridesharing, delivery (e.g., documents, packages, food, etc.), and similar services via a fleet of AVs.’).

Regarding claim 16 (dep. on claim 15), the combination of Kim in view of Haziza and Thakur further teaches:
“determine a language type for the first target language translation; and obtain a translation engine from the service provider based on the language type” (Haziza: pg. 6, lines 19-24; ‘In one embodiment of the present system, the power processing device can translate the signs into several different languages.’).

Conclusion
Other pertinent prior art are cited in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658